The plaintiff in error, Lot Ravenscraft, was convicted at the August, 1913, term of the District Court of Beaver county in cause No. A-2194 on a charge of larceny of live stock and his punishment fixed as imprisonment in the state penitentiary for a term of two years.
The conviction in No. A-2334 occurred in the District Court of Harper county, Oklahoma, at the March, 1914, term of said court. The charge in that court being larceny of domestic animals, and the punishment fixed at two years in the penitentiary. *Page 284 
The prosecution in these cases grew out of a transaction which occurred about the 19th day of April, 1913, and involves the charge of stealing cattle from two different individuals.
Upon the submission of this cause on the briefs and oral arguments the attention of the court was not called to the fact that plaintiff in error was a non-resident of Oklahoma.
On the 12th day of January, 1916, the attorney general filed a motion to dismiss the appeals in both of the above styled and numbered causes on the ground that the said plaintiff in error had left the jurisdiction of this court and had become a non-resident of the state of Oklahoma.
Attached to the motion to dismiss and in support thereof a number of affidavits have been filed; among them that of John W. Bain, postmaster at LaVerne in Harper county, Oklahoma, which was the home of plaintiff in error at the time of his arrest and conviction. In this affidavit facts are set forth which indicate that plaintiff in error left Oklahoma some two years ago; had lived at Cuba, Kansas, a portion of the time and at Logan, Kansas, a portion of the time. His present whereabouts appear to be unknown. The facts set forth, however, indicate that plaintiff in error is a resident of the state of Kansas.
There has been no answer filed to the motion. The plaintiff in error has not been produced in person to answer to the orders of this court.
In the absence of a showing to the contrary, the motion of the attorney general, supported by affidavits, as this is, should be and is conclusive.
The appeal is dismissed in both cases. Mandate ordered forthwith.
DOYLE, P.J., concurs; FURMAN, J., absent. *Page 285